        Case 6:20-cv-00087-ADA Document 37-3 Filed 06/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

MASTEROBJECTS, INC.                               §
                                                  §
               Plaintiff,                         §
       v.                                         §   CIVIL ACTION No. 6:20-cv-00087-ADA
                                                  §
FACEBOOK, INC.,                                   §   JURY TRIAL DEMANDED
                                                  §
               Defendant.                         §

  ORDER GRANTING DEFENDANT FACEBOOK, INC.’S MOTION TO TRANSFER
          VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA
          OR, IN THE ALTERNATIVE, TO THE AUSTIN DIVISION

       Came on for consideration this date Defendant Facebook, Inc.’s Motion to Transfer Venue

to the Northern District of California or, in the Alternative, to the Austin Division (the “Motion to

Transfer”). The Court has considered the Motion to Transfer, all responsive pleadings, and the

case record, and is of the opinion that the Motion to Transfer is meritorious, and it is therefore

ORDERED that that Motion to Transfer filed on June 4, 2020 is GRANTED.

       It is further ORDERED that Civil Action No. 6:20-cv-00087-ADA; MasterObjects, Inc.

v. Facebook, Inc. be TRANSFERRED to _______________________________.

       It is further ORDERED that, if transferred to the Austin Division of the Western District

to Texas, the case remain on the docket of the United States District Judge Alan D Albright.

       SIGNED on this the _______ day of _______________________, 2020.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
